Citation Nr: 0505433	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1973 rating decision that denied service connection for 
an allergy to bee sting and mosquito bites.

2.  Whether there was clear and unmistakable error in a 
November 1973 rating decision that denied service connection 
for the residuals of mononucleosis.  

3.  Entitlement to service connection for the loss of use of 
both legs, to include as secondary to the appellant's 
service-connected low back disability.       

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the appellant's 
service-connected low back disability.  

5.  Entitlement to service connection for the skin conditions 
of disseminated superficial actinic porokeratoses, actinic 
keratoses, and bacterial folliculitis (claimed as a skin 
rash), to include as secondary to Agent Orange exposure.    

6.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.  

7.  Entitlement to an effective date prior to July 18, 1991, 
for the grant of service connection for post-traumatic stress 
disorder.    

8.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on being housebound.   

9.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.   

10.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring special home adaptations.    

11.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing.

12.  Entitlement to a prestabilization rating from the date 
of separation from active military service in January 1973.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
March 1967, and from June 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.     

In regard to the appellant's increased rating claim, the 
Board notes that by the September 2001 rating action, the RO 
denied the appellant's claim for entitlement to a rating in 
excess of 20 percent for a low back disability.  The 
appellant subsequently filed a timely appeal.  In e-mail 
correspondence from the appellant to the RO, dated in 
November 2002, the appellant stated that he was seeking a 40 
percent rating for his service-connected low back disability.  
By a September 2003 rating action, the RO increased the 
disability rating for the appellant's low back disability 
from 20 percent to 40 percent disabling.  At that time, the 
RO indicated that the 40 percent rating assignment 
constituted a complete grant of the increased rating claim, 
and that that claim was no longer in appellate status.  
However, in an October 2004 hearing which was conducted at 
the RO before a Member of the Board, the appellant testified 
that his November 2002 e-mail correspondence had been 
misinterpreted, and that he had not indicated that he would 
be satisfied with a 40 percent disability rating for his low 
back disability.  In addition, the appellant stated that he 
felt that he deserved a 60 percent disability rating.  In 
this regard, the Board notes that a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in light of the above, and 
given that 40 percent is not the maximum benefit available 
under the law, the increased rating issue remains on appeal, 
and is characterized as described on the first page of this 
decision.    



With the exception of the clear and unmistakable error (CUE) 
claims, the remainder of the issues listed on the title page 
will be discussed in the Remand portion of this decision; 
these issues are remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The April 1973 rating decision, which denied service 
connection for an allergy to bee sting and mosquito bites, 
was supportable by the evidence then of record, and was 
consistent with the applicable law and regulations extant at 
that time.  

2.  The November 1973 rating decision, which denied service 
connection for the residuals of mononucleosis, was 
supportable by the evidence then of record, and was 
consistent with the applicable law and regulations extant at 
that time.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision, which denied service 
connection for an allergy to bee sting and mosquito bites, 
did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2004).  

2.  The November 1973 rating decision, which denied service 
connection for the residuals of mononucleosis, did not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Although this holding pertains to an allegation of CUE in a 
decision by the Board, the Board concludes that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE in an otherwise final decision by the 
Regional Office.

As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to the veteran's CUE claims.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.


Pertinent Law and Regulations

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).


CUE in the April 1973 rating decision

I.  Factual Background

The veteran's service medical records show that in March 
1970, the veteran was treated for a bee sting allergy.  At 
that time, it was noted that the veteran had experienced an 
allergic reaction to a bee sting in approximately 1968 or 
1969.  The diagnosis was hymenoptera hypersensitivity, and it 
was indicated that the veteran was non-deployable to Vietnam 
for the next six months "for desensitization."  The records 
also include a DA Form 3349 (Medical Condition - Physical 
Profile Record), dated in August 1970, which shows that at 
that time, it was noted that the veteran was medically 
qualified for duty with permanent assignment limitations 
because he was hypersensitive to hymenoptera.  It was further 
indicated that the veteran was not to be assigned to heavily 
wooded areas or isolated areas where definitive medical care 
was unavailable.  According to the records, in August 1970, 
the veteran was hospitalized for approximately two days.  
Upon admission, it was reported that the veteran had 
developed an anaphylactic shock as a result of a bee sting in 
1968.  It was also noted that the veteran had a subsequent 
reaction, which was milder than the first one, and was later 
assigned to Vietnam where he developed a moderate reaction to 
different insect bites.  While he was hospitalized, the 
veteran was given a shot for his desensitization program.  
Upon his discharge, the diagnosis was hypersensitivity to 
hymenoptera.  It was noted that the veteran was discharged to 
duty with a permanent P-3 profile to read, "no assignment to 
heavy wooded areas; no assignment to tropical areas."  In 
addition, a Clinical Record Cover Sheet, dated in August 
1970, shows that at that time, the veteran was diagnosed with 
a bee sting allergy, which was contracted in the line of duty 
("LOD-yes").  

The veteran's service medical records also reflect that in 
November 1971, the veteran was treated for an allergic 
reaction secondary to an insect bite, probably a mosquito.  
At that time, the examiner stated that the veteran had a 
valid P3 profile which indicated that the veteran was not to 
be assigned to a tropical area.  The examiner noted that 
given that the veteran was currently stationed in Vietnam, 
the limitations of his profile had been violated.  Thus, the 
examiner recommended that the veteran receive an 
administrative transfer to the United States, which was 
subsequently granted.  The records further show that in 
November 1972, approximately two months prior to the 
veteran's separation from the military, the veteran underwent 
a physical examination.  At that time, the examiner noted 
that the veteran had a bee sting and mosquito bite allergy.     

In February 1973, the veteran filed a claim for entitlement 
to service connection for an allergy to bee sting and 
mosquito bites.

A VA examination was conducted in March 1973.  At that time, 
the veteran stated that he was allergic to bee stings and 
mosquito bites.  Following the physical examination, the 
pertinent diagnosis was history of allergic reaction to bee 
and mosquito stings, with no current manifestations.   

By an April 1973 rating action, the RO denied the veteran's 
claim for service connection for an allergy to bee sting and 
mosquito bites.  At that time, the RO stated that there was 
no notation of an allergy to bee sting or mosquito bites in 
the veteran's available service medical records.  Thus, the 
RO concluded that a bee sting and mosquito bite allergy was 
claimed by the veteran, but was not shown by the evidence of 
record.

In a rating action, dated in November 1973, the RO again 
denied the veteran's claim for service connection for an 
allergy to bee sting and mosquito bites.  At that time, it 
was noted that the veteran's service medical records 
contained evidence of extensive treatment because of an 
allergy to bee stings.  The appellant did not file a timely 
appeal with respect to either the April or the November 1973 
rating action, and as such, both decisions became final.    

In the veteran's October 2004 Travel Board hearing, the 
appellant testified that while he was in the military, he 
received treatment for an allergy to bee sting and mosquito 
bites.  Thus, the appellant maintained that the April 1973 
rating decision, which denied service connection for an 
allergy to bee sting and mosquito bites, contained CUE.  


II.  Analysis

At the outset, the Board notes that in correspondence from 
the veteran to the RO, received in April 2001, the veteran 
stated that following his discharge from the Army, he filed a 
claim for service connection for an allergy to bee sting and 
mosquito bites.  The veteran indicated that his claim was 
denied by the RO on the basis that an allergy to bee sting 
and mosquito bites was not shown by his service medical 
records.  However, the veteran maintained that his service 
medical records actually did reflect treatment for an allergy 
to bee sting and mosquito bites.  Thus, it was the veteran's 
contention that the rating which denied him service 
connection for an allergy to bee sting and mosquito bites, 
contained CUE.  In support of his CUE claim, the veteran 
submitted copies of his service medical records, which showed 
treatment for an allergy to bee sting and mosquito bites, and 
a copy of the notice letter from the RO to the veteran, which 
was mailed to the veteran following the April 1973 rating 
decision and informed the veteran that his claim for service 
connection for an allergy to bee sting and mosquito bites had 
been denied.  In the letter, it was noted that evidence of a 
bee sting and mosquito bite allergy was not found in the 
veteran's service medical records, or elsewhere.  Thus, in 
this case, the Board recognizes that the veteran's claim for 
service connection for an allergy to bee sting and mosquito 
bites was denied in an April 1973 decision, and again by a 
November 1973 decision.  The Board also recognizes that 
although the veteran did not specifically state which of the 
two rating decisions he believed involved CUE, nevertheless, 
given that he submitted a copy of the notice letter which was 
sent to him by the RO following the April 1973 rating 
decision, and that it was only in the April 1973 rating 
decision where it was found that there was no evidence of an 
allergy to bee sting or mosquito bites in the appellant's 
available service medical records, the Board finds that the 
veteran's CUE claim only involves the April 1973 rating 
action.  

As is true today, VA regulations in 1973 provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 C.F.R. § 3.303.  In addition, the regulations 
contemplated in 1973, as they do today, that seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen generally were to be regarded 
as acute diseases, healing without residuals.  See 38 C.F.R. 
§ 3.380 (1973) (2003).   

Based on the evidence of record, the Board finds that the 
April 1973 rating decision denying service connection for an 
allergy to bee sting and mosquito bites was not clearly and 
unmistakably erroneous.  In making the April 1973 rating 
decision, the RO considered the pertinent evidence of record 
at that time, which included the veteran's service medical 
records and the March 1973 VA examination report.  In this 
regard, the veteran's service medical records show that the 
veteran was treated numerous times for an allergy to bee 
sting and mosquito bites, and was given a P3 profile which 
indicated that he was not to be assigned to heavily wooded or 
tropical areas.  Nevertheless, in the April 1973 rating 
action, the RO incorrectly stated that there was no notation 
of an allergy to bee sting or mosquito bites in the veteran's 
available service medical records.  Thus, the Board notes 
that the correct facts were actually before the RO at the 
time of the decision (the veteran's service medical records 
did show treatment for an allergy to bee sting and mosquito 
bites); however, the RO did not recognize the correct facts, 
and instead, incorrectly reported that the veteran's service 
medical records were negative for any findings of an allergy 
to bee sting or mosquito bites.  

Nevertheless, regardless of the RO's incorrect finding that 
the veteran's service medical records were negative for any 
evidence of an allergy to bee stings and mosquito bites, 
there was a tenable basis for the decision.  In this regard, 
although the veteran's service medical records show treatment 
for an allergy to bee sting and mosquito bites, and that he 
underwent a desensitization program, the Board notes that in 
the veteran's March 1973 VA examination, following the 
veteran's discharge from the military, the pertinent 
diagnosis was history of allergic reaction to bee and 
mosquito stings, with no current manifestations.  Thus, at 
the time of the March 1973 VA examination, no complaint or 
residual of either a bee sting or a mosquito bite was noted.  
As such, there was no evidence of any residual disability or 
permanent harm resulting from any in-service bee sting and/or 
mosquito bite.  As previously stated, pertinent VA 
regulations in 1973 provided that seasonal and other acute 
allergic manifestations subsiding on the absence or removal 
of the allergen were generally to be regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380.  
Accordingly, upon a review of the March 1973 VA examination 
report, although a history of an allergy to bee sting and 
mosquito bites was noted, the examiner reported that there 
were no current manifestations.  Therefore, at the time of 
the April 1973 rating, there was no evidence of record 
showing a current diagnosis of an allergy to bee sting and 
mosquito bites, and as such, the RO denied the veteran's 
service connection claim.  Thus, the result would not have 
been manifestly different but for this error.    

To the extent that the veteran's claim is a disagreement with 
how the RO weighed or evaluated the evidence that was of 
record, it must fail.  CUE must be more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Regardless of the fact that the RO incorrectly stated that 
the veteran's service medical records were negative for any 
findings of an allergy to bee sting and mosquito bites, 
nevertheless, the RO concluded that there was no current 
diagnosis of an allergy to bee sting and mosquito bites.  
While the rating decision did not provide specific citations 
to statutory or regulatory provisions, the language used in 
the decision indicates all laws applicable to the veteran's 
service connection claim were appropriately considered.  The 
regulations contemplated in 1973, as they do today, that 
inherent in the matter of establishing service connection was 
the presence of a current disability.  See 38 C.F.R. § 3.303.  
Absent such, as it was in this case at the time of the April 
1973 rating action, there was no valid claim.  Id.  Thus, 
even if the RO had correctly stated that the veteran's 
service medical records showed treatment for an allergy to 
bee sting and mosquito bites, nevertheless, given that the 
basis of the RO's decision was that there was no current 
disability, the result then would not have been manifestly 
different.  While the Board finds that reasonable minds might 
differ as to whether the RO reached the correct determination 
as to the disposition of the veteran's claim in the April 
1973 rating decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.    

In short, the Board concludes that the April 1973 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.


CUE in the November 1973 rating decision

I.  Factual Background

The veteran's service medical records show that on January 
10, 1973, the veteran was diagnosed with mononucleosis.  At 
that time, it was reported that he was to be on light duty 
for two weeks.  The veteran's DD Form 214, Report of 
Separation from the Armed Forces of the United States, shows 
that the veteran was discharged from the military on January 
12, 1973.    

In March 1973, the veteran filed a claim for entitlement to 
service connection for the residuals of mononucleosis.       

A VA examination was conducted in June 1973.  The examination 
report was negative for any complaints or findings of 
residuals of mononucleosis.   

In a rating action, dated in November 1973, the RO denied the 
veteran's claim for service connection for the residuals of 
mononucleosis.  At that time, the RO stated that the 
veteran's service medical records showed that in January 
1973, the veteran was diagnosed with mononucleosis, with 
apparent full recovery.  According to the RO, residuals of 
mononucleosis were not found on the veteran's last VA 
examination.  The veteran did not appeal this decision, and 
it became final.  

In correspondence from the veteran to the RO, received in 
April 2001, the veteran stated that he was diagnosed with 
mononucleosis just two days prior to his discharge from the 
military, and that he continued to suffer from the residuals 
of his mononucleosis following his separation.  Thus, it was 
the veteran's contention, in essence, that the November 1973 
rating decision, which denied his claim for service 
connection for the residuals of mononucleosis, involved CUE.  
In the veteran's October 2004 Travel Board, he restated his 
contentions that he was treated for mononucleosis while he 
was in the military, and that he continued to experience the 
residuals of his mononucleosis after his discharge.  
Therefore, the veteran maintained that the November 1973 
rating decision denying his claim for service connection for 
the residuals of mononucleosis, contained CUE.  


II.  Analysis

As is true today, VA regulations in 1973 provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 C.F.R. § 3.303.

After carefully reviewing the evidence, the Board finds that 
the veteran has not made any assertions with any degree of 
specificity as to what error of fact was made or how a 
different application of law and regulations would dictate a 
"manifestly different" result.  Fugo, 6 Vet. App. at 44.  
The effect of the veteran's primary contention is that he is 
merely asserting disagreement with how the RO evaluated the 
facts before it in November 1973.  In other words, he is 
merely asserting that the RO should have viewed the evidence 
differently.  This is an assertion that is inadequate to 
raise a CUE claim.  Id.      

Furthermore, in its November 1973 decision, the RO recognized 
that according to the veteran's service medical records, in 
January 1973, he was diagnosed with mononucleosis.  However, 
the RO stated that residuals of mononucleosis were not found 
on the veteran's last examination.  In this regard, the Board 
observes that at the time of the November 1973 rating action, 
the veteran's last VA examination was in June 1973, and that 
the June 1973 VA examination report was negative for any 
complaints or findings of residuals of mononucleosis.  Thus, 
the RO's determination was a reasonable exercise of rating 
judgment and in accordance with applicable criteria.  While 
the rating decision did not provide specific citations to 
statutory or regulatory provisions, the language used in the 
decision indicates all laws applicable to the veteran's 
service connection claim were appropriately considered.  At 
the time of the rating action, there was no evidence of 
record showing a current diagnosis of residuals of 
mononucleosis, and as such, the RO denied the veteran's 
service connection claim.  The regulations contemplated in 
1973, as they do today, that inherent in the matter of 
establishing service connection was the presence of a current 
disability.  Absent such, as it was in this case at the time 
of the November 1973 rating action, there was no valid claim.  
See 38 C.F.R. § 3.303.  Therefore, the Board finds that it 
was not unreasonable for the RO to conclude, as it did in 
November 1973, based on all the evidence, that there was no 
evidence of record of a current diagnosis of residuals of 
mononucleosis.  

The Board reiterates that to establish CUE in the 1973 RO 
decision, the veteran must demonstrate that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the law in effect at that time was 
incorrectly applied. The veteran has not done so.  Rather, he 
is essentially asserting a disagreement with how the facts 
were evaluated by the RO in its November 1973 decision.  A 
dispute as to how the RO weighed the evidence cannot 
constitute CUE.  Fugo, 6 Vet. App. at 40, 43.  The correct 
facts were before the RO in 1973, and the file shows that the 
RO properly considered the evidence and law when making its 
1973 decision.

Based on the record and criteria in effect at the time of the 
November 1973 RO decision, it cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in denying the claim.  
The Board finds that the November 1973 RO decision was not 
based on CUE.  38 C.F.R. § 3.105(a).


ORDER

The April 1973 rating decision denying service connection for 
an allergy to bee sting and mosquito bites was not clearly 
and unmistakably erroneous, and the appeal is denied.  

The November 1973 rating decision denying service connection 
for the residuals of mononucleosis was not clearly and 
unmistakably erroneous, and the appeal is denied.


REMAND

On November 9, 2000, the VCAA was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Under regulations implementing the VCAA, VA's 
duty to notify and duty to assist have been significantly 
expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file shows that in May 
2001, the RO sent the appellant a letter in which he was 
notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  However, 
the Board observes that the July 2002 letter only addressed 
the appellant's claims for service connection on a secondary 
basis.  There was no discussion of the appellant's underlying 
service connection claims for the loss of use of both legs, a 
cervical spine disability, and for skin conditions of 
disseminated superficial actinic porokeratoses, actinic 
keratoses, and bacterial folliculitis; his claim for 
entitlement to an effective date prior to July 18, 1991, for 
the grant of service connection for post-traumatic stress 
disorder; his claim for entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on being housebound; his 
claims for (1) a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only, (2) a certificate 
of eligibility for financial assistance in acquiring special 
home adaptations, and (3) a certificate of eligibility for 
financial assistance in acquiring specially adapted housing; 
and his claim of entitlement to a prestabilization rating 
from the date of separation from active military service in 
January 1973.  Thus, the appellant has not been sent any VCAA 
type notice that relates directly to the aforementioned 
claims.  Additionally, he has not been informed as to what 
evidence he is to submit and what evidence VA will obtain.  
Therefore, the Board will remand the aforementioned claims to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

In regard to the appellant's claim for service connection for 
a skin disability (claimed as a skin rash), the Board notes 
that in the appellant's October 2004 Travel Board hearing, 
the appellant testified that during his second tour of duty 
in Vietnam, he noticed that he had developed some red 
"scaling, itchy blotches" on his arms, back, buttocks, and 
legs.  The appellant stated that after his discharge, he 
continued to experience the aforementioned symptoms.  He 
noted that at present, he had sores that would "come up into 
an open pus sore," and then they would heal and flake off.  
According to the appellant, he experienced such symptoms 
approximately four to five times a year.  The appellant 
maintained that his current skin problems were due to Agent 
Orange exposure while he was in the military.  In this 
regard, the Board notes that the current record contains 
diagnoses of numerous skin disabilities, to specifically 
include disseminated superficial actinic porokeratoses, 
actinic keratoses, and bacterial folliculitis.  The Board 
further observes that the evidence of record shows that the 
appellant served in Vietnam, and, as such, he is presumed to 
have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 
2002).  Thus, in light of the above, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any current skin disability.      

In regard to the appellant's increased rating claim, the 
Board notes that the appellant is currently receiving a 40 
percent disability rating under Diagnostic Code 5293 
(intervertebral disc syndrome) for his service-connected low 
back disability.  In this regard, the Board notes that 
effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The RO correctly advised 
the appellant of the change in the rating criteria in its 
September 2003 rating action.  Nevertheless, the Board 
observes that effective September 26, 2003, the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, were amended by VA, including the 
criteria for rating intervertebral disc syndrome and 
lumbosacral strain.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  In this case, the new regulatory criteria used for 
the evaluation of diseases and injuries of the spine have not 
yet been provided to the appellant.  In addition, given that 
VA must apply the old criteria prior to the effective date of 
the new regulation, the Board finds that the appellant should 
be specifically advised by the RO of the new and the old 
criteria for rating spine disabilities.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); see also Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Moreover, the appellant 
should be afforded a new VA examination which evaluates his 
symptomatology in terms pertinent to the rating criteria that 
were in effect when he filed his claim, as well as the rating 
criteria as amended two times during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. Reg. 51,454 
(August 27, 2003).

In regard to the appellant's claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on being housebound, the 
Board notes that under applicable criteria, a veteran of a 
period of war who is permanently and totally disabled, and 
who is in need of regular aid and attendance or is 
housebound, is entitled to increased pension.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. § 3.351(a)(1) (2003).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held that 
in order to be awarded special monthly compensation on the 
basis of the need for aid and attendance, the record must 
show at least one of the enumerated factors in 38 C.F.R. 
§ 3.352(a) (2003).  Id. at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

In this case, the Board observes that in March 2001, the 
appellant was evaluated by a physician for the purpose of 
determining whether the appellant was housebound and/or 
needed regular aid and attendance.  The physician concluded 
that the appellant required the daily personal health care 
services of a skilled provider.  As the record stands, 
however, it is unclear whether the appellant's service- 
connected disabilities, alone, render him in such need.  In 
the March 2001 examination report, the physician referred to 
the appellant's service-connected disabilities, including his 
post-traumatic stress disorder and low back disability, as 
well as his non-service-connected disabilities, including his 
cervical spine disability, before concluding that the 
appellant was in need of aid and attendance.  Thus, a remand 
is necessary to determine whether the appellant's service-
connected disabilities, alone, render him in need of regular 
aid and attendance.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the loss of use of both 
legs, a cervical spine disability, and/or 
skin conditions of disseminated 
superficial actinic porokeratoses, 
actinic keratoses, and bacterial 
folliculitis, at any time following 
military service, and for his low back 
disability in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should schedule the appellant for 
the following examinations:  

(A) A comprehensive VA dermatological 
examination to determine the nature and 
etiology of any skin disability, to 
specifically include disseminated 
superficial actinic porokeratoses, 
actinic keratoses, and/or bacterial 
folliculitis.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records, which show that in January 1967, 
the appellant was given acne lotion for 
his face and lanolin for his skin.  The 
records also reflect that in November 
1972, the appellant was treated for 
complaints of a rash on his neck.  The 
impression was sycosis barbae.  The 
examiner is further requested to review 
the VA Medical Center (VAMC) outpatient 
treatment records, from January 1988 to 
October 1991, which show that in July 
1991, the appellant was diagnosed with 
chronic folliculitis.  In addition, VAMC 
outpatient treatment records, from 
September 1997 to May 1998, reflect that 
in October 1997, the appellant was 
treated for disseminated superficial 
actinic porokeratoses, actinic keratoses, 
and bacterial folliculitis.  The records 
further show that in November 1997, the 
appellant was diagnosed with pruritis and 
chronic rash.  The examiner is also 
requested to review the appellant's April 
1992 and February 1993 VA Agent Orange 
examinations.  The April 1992 VA Agent 
Orange examination shows that at that 
time, it was noted that the appellant had 
slight "scaliness" of the bilateral 
forearms and one papular lesion of the 
left forearm.  In the February 1993 VA 
Agent Orange examination report, the 
appellant was diagnosed with folliculitis 
of the back, buttocks, and forearms.  
Moreover, the examiner is further 
requested to review the August 1992 VA 
examination report, which shows that at 
that time, the appellant was diagnosed 
with folliculitis, and the examiner noted 
that there were no acneform lesions of 
chloracne.  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
any currently diagnosed skin disability, 
to specifically include disseminated 
superficial actinic porokeratoses, 
actinic keratoses, and/or bacterial 
folliculitis, is related to the 
appellant's period(s) of active military 
service, to include his in-service 
diagnosis of sycosis barbae, and his in-
service herbicide exposure that may be 
presumed.  If no disability is found, or 
no link to military service is found, 
such findings and conclusions should be 
affirmatively stated and explained and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report should so state.  The report 
prepared should be typed.    

(B) a VA neurological examination to 
determine the severity of the appellant's 
service-connected low back disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
report, dated in May 2001, and the 
magnetic resonance imaging (MRI) report, 
dated in April 2001.  In the April 2001 
MRI report, it was noted that the 
appellant's lumbar spine MRI was 
interpreted as showing bilateral L5 pars 
defects, with mild grade I spondyloytic 
spondylolisthesis.  A broad-based left 
paracentral and foraminal disc protrusion 
produced moderate to severe left L5 
foraminal stenosis, with possible nerve 
root impingement.  No central stenosis 
was seen.    

All indicated testing should be 
conducted.  In regard to the appellant's 
service-connected low back disability, 
the examiner should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  It is further 
requested that the examiner specifically 
report the absence or presence, to 
include severity and frequency, of any 
symptoms compatible with any neuropathy 
with characteristic pain, demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of any 
affected vertebral disc.  The examiner 
should then identify any nerve(s) 
affected by the appellant's 
service-connected low back disability, 
and indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

(C) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected low back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
report, dated in May 2001, and the April 
2001 MRI report.  All indicated testing 
should be conducted, and current X-rays 
of the low back should be obtained.  

In regard to the appellant's service-
connected low back disability, the 
examiner should conduct a thorough 
orthopedic examination of the lumbosacral 
spine.  The orthopedic examiner should 
conduct range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected back disorder.  In 
addition, the examiner should provide an 
opinion as to whether the appellant's 
service-connected low back disability, 
including any noted tenderness, pain on 
use, weakness, excess fatigability, 
and/or coordination, results in an 
overall disability picture which is best 
equated with moderate, severe, or 
pronounced intervertebral disc disease.  
The examiner should also provide an 
opinion on whether the appellant's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of low back pathology.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

(D) a VA "Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance." The examiner(s) are 
asked to describe all the appellant's 
health problems due to service connected 
disorders, both mental and physical, and 
their impact on his ability to perform 
the functions of daily living.  The 
claims folder and a copy of this remand 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s).  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.   

In particular, the examiner(s) are 
requested to evaluate whether, due solely 
to service connected disabilities, the 
appellant is unable to keep himself clean 
and presentable, is unable to perform 
normal activities of daily living without 
assistance, and is unable to protect 
himself from the hazards and dangers 
incident to his daily environment.  
Specifically, the examiner(s) are 
requested to determine whether the 
appellant essentially requires the 
services of another on a daily basis, and 
if so, the specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiner(s) are requested 
to determine whether the appellant is 
confined to his dwelling as a result of 
service-connected disabilities, and 
whether this confinement will continue 
during his lifetime.  Finally, the 
examiner(s) should state whether the 
appellant's service-connected 
disabilities are subject to improvement 
through appropriate treatment.

The examiner(s) should complete the 
examination report, responding to all 
questions therein, including whether the 
appellant is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
protect himself from dangers in his 
environment, etc., and specify what 
disabilities are implicated in his 
inability to perform such self-care 
tasks.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


